UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy. 59, Waukesha, WI (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer R Non-accelerated filer 0 Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R As of October 29, 2012, there were 68,110,374 shares of registrant’s common stock outstanding. GENERAC HOLDINGS INC. INDEX Page PART I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (Dollars in Thousands, Except Share and Per Share Data) September 30, December 31, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts Inventories Deferred income taxes Prepaid expenses and other assets Total current assets Property and equipment, net Customer lists, net Patents, net Other intangible assets, net Deferred financing costs, net Trade names, net Goodwill Deferred income taxes Other assets 78 Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued wages and employee benefits Other accrued liabilities Current portion of long-term borrowings Total current liabilities Long-term borrowings Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 68,101,331 and 67,652,812 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Excess purchase price over predecessor basis ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. - 1 - Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Costs of goods sold Gross profit Operating expenses: Selling and service Research and development General and administrative Amortization of intangibles Total operating expenses Income from operations Other (expense) income: Interest expense ) Investment income 6 25 54 84 Costs related to acquisition – ) – ) Loss on extinguishment of debt – – ) ) Other, net ) Total other expense, net ) Income before provision for income taxes Provision for income taxes Net income $ Net income per common share - basic: $ Weighted average common shares outstanding - basic: Net income per common share - diluted: $ Weighted average common shares outstanding - diluted: Dividends declared per share $
